Title: To James Madison from Albert Gallatin, 21 July 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir
Philada. 21 July 1812
It is said that the Consulship of Lisbon is vacant. If so, permit me to recommend with more than common earnestness Pemberton Hutchinson the son of my former friend Doctr. Hutchinson. The name is dear to every republican in this State both in city & country. And I am assured that the son by his talents & standing deserves the appointment. In one respect he has an advantage, that of being already on the spot, connected with one of the most respectable houses in this city. I had not intended to write until I could give you some account of my success; but understanding that one of the Mifflins goes by to day’s stage to Washington to solicit the office, would not let the mail go without writing in favour of Hutchinson for whose appointment I feel truly anxious.
We have arrived here safe & intend to proceed to New York as soon as I have done what can be effected here with respect to money.
Mrs. G. presents her best respects to Mrs. Madison.
Do you still want volunteers? I could easily have set the thing going here. Respectfully Your obedt. Servt.
Albert Gallatin
